       Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

J.C. SEARCY, III                                                                   PLAINTIFF


vs.                                                  CIVIL ACTION NO. 3:18-CV-664-DPJ-FKB


LENARD B. INGRAM and
SAFECO INSURANCE COMPANY OF ILLINOIS                                          DEFENDANTS


                                AGREED PROTECTIVE ORDER

       Plaintiff, J.C. Searcy, III, and Defendants, Lenard B. Ingram and Safeco Insurance

Company of Illinois, agree that they may produce or be required to produce or provide

documents, discovery responses or testimony that might be subject to a privilege or

otherwise considered confidential and which should not be disclosed outside of this

action. Accordingly, all parties hereby stipulate and agree, and the Court hereby orders

as follows:

       1.      Definition of Confidential Information: "Confidential Information" as used

herein means any information which is designated as "confidential" by a party or other

person producing such information (the "Designating Entity"). Info rmation shall be

designated as confidential only upon a good faith belief that the information is

confidential as defined by and subject to protection under Federal Rule of Civil Procedure

26(c)(1)(G).

       2.      Designation of Confidential Information: Documents containing

Confidential Information shall be designated as confidential by placing the following

legend (or a substantial equivalent) on each page of the document:
       Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 2 of 8




       “CONFIDENTIAL" or "PRODUCED SUBJECT TO PROTECTIVE ORDER"



Alternatively, a group of documents may be designated by as confidential by placing

the noted designation on the first page, followed by a concise identification of

documents within the protected group (such as bates numbers of transcript pages of

testimony claimed confidential). For purposes of this Order, the term "document"

means all written, recorded, or graphic material, whether produced or created by a

party or another person, whether produced pursuant to Rule 30, Rule 34 and/or Rule

45, by agreement or otherwise. Interrogatory answers, responses to requests for

admissions, deposition transcripts and exhibits, pleadings, motions, affidavits, and

briefs that quote, summarize, or contain materials entitled to protection may be

designated as confidential but, to the extent feasible, shall be prepared in such a

manner that Confidential information is bound separately from that not entitled to

protection.

       3.      Non-Disclosure of Confidential Information: No Confidential Information

may be disclosed to, disseminated to, or otherwise discussed with any person, except with the

prior written consent of the Designating Entity, or as hereinafter provided under this Order.

Any summary, copy, electronic imaging or database, of any Confidential Information likewise

shall be subject to the terms of this Order to the same extent as the Confidential Information

from which the summary or copy is made. Persons obtaining access to Confidential

Information under this Order shall use the information only for the instant litigation, (including

appeals and retrials), and shall not use such information for any other purpose, including


                                                2
      Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 3 of 8




business, governmental, commercial, or administrative or judicial proceedings. However,

nothing in this Order shall be deemed to restrict in any manner the use by any party of

its own documents or materials.

       4.     Permissible Disclosure of Confidential Information:

       a.     Subject to paragraph 3, Confidential Information may be disclosed to

counsel for the parties in this action who are actively engaged in the conduct of this

litigation, to the lawyers, secretaries, paralegal assistants and employees of such an

attorney to the extent reasonably necessary to render professional services in this

litigation; the parties and to court officials and court reporters involved in this litigation.

       b.     Subject to paragraph 3, Confidential Information may also be disclosed to

persons noticed for depositions or designated as trial witnesses to the extent

reasonably necessary in preparing to testify, and to outside consultants or experts

retained for the purpose of assisting counsel in this litigation.

       5.     Confidential Information in Depositions:

       a.     During a deposition, a deponent may be shown and examined regarding

Confidential Information if the deponent has access to or has been provided the

Confidential Information. Deponents shall not retain or copy portions of the transcript

of their deposition that contain Confidential Information not provided by them or the

entities with which they are affiliated. A deponent who is not a party or a representative

of a party shall be furnished a copy of this Order before being examined about, or asked

to produce, potential Confidential Information.

       b.     Within thirty (30) days after receiving a deposition transcript, parties (and


                                               3
      Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 4 of 8




deponents) may designate all or portions of the transcript (and exhibits thereto) as

containing Confidential Information, by providing notice, in writing, that identifies specific

page and line numbers as Confidential in accordance with this Order. Until expiration of

the thirty (30) day period, the entire deposition will be treated as subject to protection

against disclosure under this Order, if notice is given on the Record during the deposition

by a party that the party intends to claim some portion of the deposition is confidential in

accordance with this Order. If no party or deponent timely designates Confidential

Information in a deposition in accordance with this Order, then none of the transcript or

its exhibits will be granted protection under this Order. If a timely designation is made,

the Confidential Information portions and exhibits shall be maintained under seal

separate from the portions and exhibits not so marked.

       6.     Objection to Designation: The court requires the parties to make a good

faith effort to resolve all objections to a party's designation of Confidential Information

prior to the filing of a motion for resolution of the dispute. If the parties cannot resolve

the objection, the objecting party may apply to the Court for an order removing the

Confidential Information designation, setting forth the reasons supporting such

objections. While the motion is pending, and for a period of ten (10) days following any

order that such information is not Confidential Information (and for any period during

which an appeal, including an appeal of any magistrate judge ruling, is pending), the

information shall be treated as Confidential Information.

       7.     Subpoena by other Courts or Agencies: If Confidential Information which a party

has obtained under the terms of this Order is subpoenaed or its production is otherwise

                                              4
       Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 5 of 8



demanded, such party shall promptly notify in writing the Designating Entity of the receipt of

such subpoena or order, and shall cooperate with the Designating Entity in ensuring continued

confidential treatment of such documents.

       8.        Filing Documents Designated as Confidential: Whenever a party wishes to

file any writing designated as Confidential with the Court, the party may either (a)

redact any and all information contained on any page that is marked Confidential before

filing said document with the Court, (b) if the party wishing to file said writing is the

party that originally designated the document as Confidential that party may, at their

discretion, redact only that information that it deems Confidential from any page that is

marked Confidential before filing with the Court, or (c) separately file a motion for leave

to file the document under seal with the Court pursuant to L.U.Civ.R. 79. If a party

wishes to file a document that has been marked Confidential with the Court, the party

will follow all rules and practices followed by the Court regarding filing a document

under seal, including filing a motion pursuant to L.U.Civ.R 79 prior to so filing. In the

event that the Court denies a party’s motion for leave to file a Confidential document

under seal, such a denial will not bar the party from filing the document.

       9.        Client Consultation: Nothing in this Order shall prevent or otherwise

restrict counsel from rendering advice to their clients and, in the course thereof, relying

generally on examination of Confidential Information; provided, however, that it is

understood the client is bound by the terms of this protective order herein executed by

their counsel.

       10.       Return of Confidential Information: Within sixty (60) days after conclusion of all

aspects of this litigation, all documents containing Confidential Information and all copies of
                                                  5
       Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 6 of 8



same (other than exhibits or record) shall be returned to the Designating Entity (at the

Designating Entity's expense) or, at the option of the Designating Entity, shall be destroyed. All

electronically stored copies shall be permanently deleted from the recipients’ computer

systems.

       11.     Inadvertent Disclosure: Inadvertent disclosure of any document or

information in this action shall be without prejudice to any claims that such material

is Confidential Information, privileged, work product or otherwise protected from

discovery, and no party shall be held to have waived any rights by such disclosure.

Any document or information so disclosed and subject to a subsequent claim of

privilege, work product or other protection, shall be returned immediately to the

appropriate party and such document or information shall not be i ntroduced into

evidence in this or any other proceeding by any person without either ( i) the consent

of said party or (ii) by order of the court, nor will such document or information be

subject to production (other than in camera) in any proceeding by vir tue of the fact

that it was inadvertently produced in this proceeding. If there is a good faith dispute

over whether production was "inadvertent", it shall be submitted to the Court by

proper motion for resolution.

       12.     A failure to designate qualified documents as “Confidential” does not,

standing alone, waive the designating party’s right to secure protection under this

Order for such material. A party may designate qualified documents as “Confidential”

after production if it is determined that the document was properly produced but the

party failed to designate it as “Confidential”. If material is appropriately designated

as “Confidential” after the material was initially produced, the receiving party, on
                                            6
       Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 7 of 8



timely notification of the designation, must thereafter treat the material as

confidential in accordance with the provisions of this Order.

         13.   Non-Waiver: This Order and production of Confidential documents

hereunder shall not in any way constitute a waiver of any party's right to raise or assert

any objections which may hereafter be raised or asserted in regard to the aforesaid

documents, including, but not limited to, defenses or objections with respect to the use,

relevance or admissibility of the documents or their contents.

         14.   Modification Permitted: Nothing in this Order shall prevent any party from

requesting modification of this Order to seek additional or different protection under the

Federal Rules of Civil Procedure, including that certain information not be disclosed under

any circumstances, or from objecting to discovery that it believes to be otherwise

improper.

         15.   Added Parties: This Order shall inure to the benefit and be binding upon any

future party or counsel to this litigation as well as upon any non-party who produces

documents in this litigation.

         16.   Non-Parties: Any subpoenaed non-party who designates and provides

Confidential Information in this action may petition the court for enforcement of this

Order.

         17.   Responsibility of Attorneys: The attorneys of record are responsible for

employing reasonable measures to control, consistent with this Order, duplication of, access to,

and distribution of Confidential Information.

         18.   Sanctions for Violation: The Court will assess appropriate sanctions against


                                                7
         Case 3:18-cv-00664-DPJ-FKB Document 13 Filed 03/28/19 Page 8 of 8



persons or parties violating the provisions of this Order.

          19.       Court Retains Jurisdiction: After the conclusion of this litigation, the

provisions of this Order shall continue to be binding and this Court shall retain

jurisdiction over the parties and any other person who has access to Confidential

Information produced pursuant to this Order for the purpose of enforcement of this

Order.

          IT IS SO ORDERED AND ADJUDGED, this the 28 th day of March 2019.


                                               /s/ F. Keith Ball
                                               UNITED STATES MAGISTRATE JUDGE

AGREED:

   s/Crymes M. Pittman
Crymes M. Pittman (MSB # 99225)
Attorney for J.C. Searcy, III


   s/Mark Norton
Mark Norton (MSB # 101882)
Attorney for Lenard B. Ingram

  s/Ford Bailey
Ford Bailey (MSB # 1686)
Attorney for Safeco Insurance
Company of Illinois


Agreed Protective Order
Searcy v. Ingram, et al.
Civil Action No. 3:18-cv-664-DPJ-FKB




                                                  8
